DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 1-3 of the remarks, filed 05/13/2021, with respect to claims 1-4, 6-12 and 14-20 have been fully considered and are persuasive.  The 35 USC 102 rejection of claims 1, 3, 6 and the 35 USC 103 rejection of claims 2, 4, 7-12 and 14-20 have been withdrawn. 
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1, the prior art of record neither shows nor suggests the combination of structural elements comprising a second source of alternating current connected to a second conductor of the sensor system, the second source of alternating current being 180 degrees out of phase with the first source of alternating current; and an alternating current measurement system arranged to measure alternating current from the first source and the second source passing through the sensor system, the alternating current being changed by a change in impedance of the first conductor or the second conductor, and to indicate an error based on the change in impedance, indicated by the alternating current, exceeding a threshold.
Claims 2-9 depend from allowed claim 1 and are therefore also allowed.
With respect to claim 10, the prior art of record neither shows nor suggests the combination of structural elements comprising a second source, 180 degrees out of phase with the first source, connected to a second conductor of the sensor system; and an alternating current measurement system 
Claims 11-16 depend from allowed claim 10 and are therefore also allowed.
With respect to claim 17, the prior art of record neither shows nor suggests the combination of method steps of driving an alternating current through a sensing system including a sensing apparatus from a first source connected to a first conductor of the sensing apparatus and from a second source, 180 degrees out of phase with the first source, connected to a second conductor of the sensing apparatus, the sensing apparatus measuring a parameter of an environment and a measurement circuit coupled to the sensing apparatus; separating a direct current associated with the sensing system from the alternating current; rectifying the alternating current; comparing a feature of the rectified alternating current with a predetermined threshold based on the alternating current; outputting an error based on the comparison; and operating an aircraft according to the error.
Claims 18-20 depend from allowed claim 17 and are therefore also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PUB 2014/0062500 discloses a method and system for detecting an arc fault in a 
power circuit.
US PAT 8,599,523 discloses an arc fault circuit interrupter.
US PUB 2013/0128396 discloses a current measurement system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEMILADE S RHODES-VIVOUR whose telephone number is (571)270-5814.  The examiner can normally be reached on M-F (flex schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TEMILADE S RHODES-VIVOUR/Examiner, Art Unit 2867                                                                                                                                                                                                        
/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858